Exhibit 10.37

AGREEMENT AND GENERAL RELEASE

For good and valuable consideration, rendered to resolve and settle finally,
fully and completely all matters that now or may exist between them, the parties
below enter this Agreement and General Release.

1. Parties. The parties to this Agreement are Cathy Davis, her heirs,
representatives, successors and assigns (hereinafter referred to collectively as
“Ms. Davis”) and Threshold Pharmaceuticals, Inc. and/or any of its successors,
subsidiaries, affiliates, parents, and related companies (hereinafter referred
to collectively as “Threshold”).

2. Termination of Employment. Ms. Davis acknowledges and agrees that her
employment relationship with Threshold will end, effective November 2, 2007 (the
“Termination Date”). Ms. Davis shall continue to receive her current salary and
benefits up to and including the Termination Date.

3. Severance Benefits. As consideration for the promises and covenants of
Ms. Davis set forth in this Agreement, Threshold shall provide Ms. Davis with
the following benefits (the “Severance Benefits”):

a. Severance Payment. In light of the Change of Control Severance Agreement
Ms. Davis executed on 4/2/07 (the “Severance Agreement”), Threshold shall
provide Ms. Davis with a severance payment in the amount of $ 250,000.08, which
is equivalent to twelve (12) months of Ms. Davis’ regular pay, less applicable
withholding taxes, in a lump sum (the “Severance Payment”). Said Severance
Payment shall be delivered to Ms. Davis within fourteen (14) calendar days
following Threshold’s receipt of the signed and dated Agreement.

b. Continued Medical Insurance. In addition to the Separation Payment, Threshold
will pay the applicable premiums for Ms. Davis and her eligible dependents to
provide coverage for the four month period following Ms. Davis termination month
(December 1, 2007-March 31, 2008) if Ms. Davis makes a timely and accurate
election and is and remains eligible to continue her current group medical
insurance coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended, (“COBRA”).

4. Consultant Services. As consideration for the promises and covenants set
forth in this Agreement, Ms. Davis agrees to assist Threshold as a consultant
for the twelve month period following the Termination Date (the “Consulting
Period”) at an hourly rate of two hundred (200) dollars. During the Consulting
Period, Ms. Davis agrees to provide assistance to Threshold as an independent
contractor and not as an agent or an employee of Threshold. To the extent
allowable under the applicable stock option plan, the parties intend that
Ms. Davis’ unvested stock options will continue to vest and the right of
repurchase by the Company with respect to certain shares of the Company’s common
stock held by Ms. Davis will continue to lapse, in accordance with their
respective terms during the Consulting Period. The consulting period can be
terminated by either party at any time during the Consulting Period.

 



--------------------------------------------------------------------------------

5. No Other Payments Due. Ms. Davis acknowledges and agrees that she has
received all salary, accrued vacation, bonuses, or other such sums due to her
other than the Severance Benefits to be provided by Paragraph 3 of this
Agreement.

6. Release of Claims by Ms. Davis. In exchange for the promises contained in
this Agreement, Ms. Davis hereby waives, releases and forever discharges, and
agrees that she will not in any manner institute, prosecute or pursue, any and
all complaints, claims, charges, or causes of action, whether in law or in
equity, which she asserts or could assert, at common law or under any statute,
rule, regulation, order or law, whether federal, state, or local, or on any
grounds whatsoever, including but not limited to, any claims under Title VII of
the 1964 Civil Rights Act, the Age Discrimination in Employment Act, the
California Fair Employment and Housing Act, Government Code §12900 et seq., the
California Labor Code, the Americans with Disabilities Act, the California
Family Leave Act, and the Employment Retirement Income Security Act of 1974,
against Threshold and any of its or their current or former, owners,
shareholders, agents, employee benefit plans, representatives, servants,
employees, attorneys, successors, predecessors, and assigns (collectively
referred to as “Released Parties”) with respect to any event, matter, claim,
damage or injury arising out of Ms. Davis’ employment relationship with
Threshold, and the termination of such employment relationship, under or
relating to any other agreement, express or implied, and with respect to any
other claim, matter, or event arising prior to execution of this Agreement by
Ms. Davis. This Agreement does not release claims that cannot be released as a
matter of law, including, but not limited to, claims under Division 3, Article 2
of the California Labor Code (which includes indemnification rights), nor does
it release any rights to defense or indemnification Ms. Davis may have under any
Threshold documents or policies, or pursuant to law.

7. Civil Code § 1542 Waiver. As a further consideration and inducement for this
Agreement, Ms. Davis hereby waives any and all rights under Section 1542 of the
California Civil Code or any other similar state, local, or federal law,
statute, rule, order or regulation she may have with respect to Threshold and
any of the Released Parties.

Section 1542 provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Ms. Davis expressly agrees that this Agreement shall extend and apply to all
unknown, unsuspected and unanticipated injuries and damages as well as those
that are now disclosed.

 

2



--------------------------------------------------------------------------------

8. Outstanding Claims. As further consideration and inducement for this
Agreement, Ms. Davis represents that she has not filed or otherwise pursued any
charges, complaints or claims of any nature which are in any way pending against
Threshold or any of the Released Parties, with any local, state or federal
government agency or court with respect to any matter covered by this Agreement
and, to the extent permitted by law, she will do so in the future. If any
government agency or court assumes jurisdiction of any charge, complaint, cause
of action or claim covered by this Agreement against Threshold or any of the
Released Parties, on behalf of or related to Ms. Davis, Ms. Davis will withdraw
from and/or dismiss the matter with prejudice, as to any claims she might have.
Ms. Davis agrees that she will not participate or cooperate in such matter(s)
except as required by law.

9. Proprietary Information Obligations. Both during and after Ms. Davis’
employment, Ms. Davis acknowledges and will abide by all of Ms. Davis continuing
obligations under the Company’s Proprietary Information and Inventions
Agreement. A copy of the Company’s Proprietary Information and Inventions
Agreement is attached hereto as Exhibit A.

10. ADEA Information. Provided Ms. Davis is covered under the ADEA (i.e., age 40
or older), Ms. Davis also acknowledges that the Company has provided her with
the Notice attached hereto as Exhibit B, as may be required by the Older Workers
Benefit Protection Act of 1990.

11. Confidentiality of Agreement. Ms. Davis agrees to maintain in confidence the
terms of this Agreement and to discuss them only with her attorneys, tax
advisors, and family members who have a reasonable need to know of such terms.

12. Non-Disparagement. Ms. Davis agrees to refrain from making any disparaging
comments about Threshold or any of the Released Parties. For purposes of this
Agreement, a disparaging comment is one that would likely cause material damage
or harm to the interests or reputation of Threshold or any of the Released
Parties.

13. No Admission of Liability. By entering into this Agreement, Threshold and
all Released Parties do not admit any liability whatsoever to Ms. Davis or to
any other person arising out of any claims heretofore or hereafter asserted by
Ms. Davis, and Threshold, for itself and all Released Parties, expressly denies
any and all such liability.

14. Joint Participation in Preparation of Agreement. The parties hereto
participated jointly in the negotiation and preparation of this Agreement, and
each party has had the opportunity to obtain the advice of legal counsel and to
review, comment upon, and redraft this Agreement. Accordingly, it is agreed that
no rule of construction shall apply against any party or in favor of any party.
This Agreement shall be construed as if the parties jointly prepared this
Agreement, and any uncertainty or ambiguity shall not be interpreted against any
one party and in favor of the other.

15. Section Headings. Section headings in this Agreement are included for
convenience of reference only and shall not be considered a part of this
Agreement for any other purpose.

 

3



--------------------------------------------------------------------------------

16. Scope of Agreement. Ms. Davis hereby affirms and acknowledges that she has
read the foregoing Agreement, that she has had sufficient time and opportunity
to review or discuss it with the counsel of his choice, and that she fully
understands and appreciates the meaning of each of its terms, and that it is a
voluntary, full and final compromise, release and settlement of all claims,
known or unknown, with respect to the claims identified and referred to herein.
The parties to this Agreement represent that this Agreement may be used as
evidence in any subsequent proceeding in which any of the parties alleges a
breach of this Agreement or seeks to enforce its terms, provisions or
obligations.

17. Review and Revocation. Ms. Davis expressly states that she has been given a
period of at least 45 days within which to consider this Agreement. Ms. Davis is
advised to consult with an attorney prior to signing this Agreement. This
Agreement does not become effective until 7 days have passed after its execution
by Ms. Davis. Ms. Davis understands that she may revoke this Agreement at any
time during the 7 days following its execution by her. It is agreed that any
such revocation must be in writing and received by Threshold within said 7 day
period in order to be effective.

18. Entire Agreement. This Agreement constitutes the complete understanding
between Ms. Davis and Threshold and supersedes any and all prior agreements,
promises, representations, or inducements, no matter its or their form,
concerning its subject matter, with the exception of any confidentiality,
proprietary information or trade secret agreement signed by Ms. Davis, which
remains in full force and effect to the extent not inconsistent with this
Agreement. No promises or agreements made subsequent to the execution of this
Agreement by these parties shall be binding unless reduced to writing and signed
by authorized representatives of these parties. Should any of the provisions of
this Agreement be rendered invalid by a court or government agency of competent
jurisdiction, the remainder of this Agreement shall, to the fullest extent
permitted by applicable law, remain in full force and effect.

 

Date: 11/02/2007       /s/    Cathleen P. Davis               Cathleen P. Davis

 

    Threshold Pharmaceuticals Date: 11/02/2007     By:   /s/    Harold E.
Selick               Harold E. Selick       CEO

 

4